Title: To Alexander Hamilton from James Wilkinson, 15 November 1803
From: Wilkinson, James
To: Hamilton, Alexander



Mobile [Mississippi Territory] Novr 15th. 1803
Dear Sir

Although you can have no motive for desiring to extend the circle of your acquaintance, yet I am persuaded your Hand & your Heart will ever be free, to the Honourable, the amiable & the erudite of whatever clime or Country; under this impression I have presumed to introduce to you Mr John Forbes of Pensacola, principal Copartner in America, of the opulent & respectable House of Paton & Leslie, in whom you will find sound Intelligence & sterling worth, and therefore I beg leave to recommend Him to your attentions.
Flattering myself that you take Interest in what concerns me, I will briefly relate to you, that my Life, for more than two years, has been an almost incessant itinerary, between the Mississippi River & the frontier of Georgia, during which period I have rendered some services to the State, and with military Eyes I have explored every critical pass, every direct route, & every devious way between the Mexican Gulph & the Tenessee River; I have extended my capacities for utility, but not my sphere of Action, & in the present moment my destination is extremely precarious. To divorce my Sword is to rend a strong Ligament of my affections & to wear it without active service is becoming disreputable. I have revolved the question in my Mind. I have paused for a resolution, & am still waiting Events. Should I retire my permanent abode will be fixed in this Quarter, because, after seeing & examining our whole Country, I find this to be the most desirable part for a Man of small Capital, as it contains more Interests & advantages in the important Articles of Health, accommodation & products, than any other which has attracted my observation.
I have been drawn to the vicinity of Pensacola, by the termination of a Line of demarcation, between our settlements & the Creek Indians, and availed myself of the occasion, to pay my respects to the Spanish Governor there, not from mere motives of Courtesy & personal accommodation. The site is a good one & the Harbour divine. I have examined its practicable defences, & have ascertained that 26 feet Water may be carried into it at ordinary Tides, which seldom rise more than 2½ feet. It is capacious & is abundantly supplied with fine Spring Water.
This Spot may be considered the Montpelier of the United States—being exempt from the Chronic, acute & inflammatory diseases of the North, from the Endemical complaints of Southern Climes, and Epedemicks which have ravaged our Seaports: The Geographical relation of this place, to the Indian & American Estates of the European Powers, renders it in my conception immeasureably valuable; and the Acquisition of the Floridas, is rendered additionally important, by the luxuriant soil with which its Water courses are bordered, by the Iron ore with which the interior abounds, and by the Live Oak & Cedar to be found, I am well assured, in great quantities on the Inlets, Bays, & Rivers of the Gulph.
Your own discretion will suggest to you, the expediency of treating this communication with reserve, while I remain with strict sincerity & undiminished attachment
Dear General   Your obliged faithful & affectionate

Ja: Wilkinson
General Hamilton

